The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 2 in the reply filed on 10/05/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9-11, 15, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification recites “a first light emission portion EP1 disposed between the first metal line and the second metal line”.  However, the drawings of figures 2-10 depict that only passivation layer 130 is located between the first metal line and the second metal line.  The disclosure does not explain how a passivation layer can emit light in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Therefore, there is no adequate support in the specification for the claimed limitation of “a first light emission portion between the first metal line and the second metal line”, as recited in claims 1 and 15.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 15, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a first metal line and a second metal line spaced apart from each other along a first direction on a substrate, and disposed along a second direction crossing the first direction”, as recited in claim 1 is unclear as to which element is disposed along a second direction crossing the first direction, or how a first metal line and a second metal line can be spaced apart from each other along a first direction and along a second direction crossing the first direction, at the same time.
The claimed limitation of “a first light emission portion between the first metal line and the second metal line”, as recited in claims 1 and 15, is unclear as to how passivation layer can emit light (see explanation above).
The claimed limitation of “the second metal line within a range of a half or more based on the first direction”, as recited in claim 17, is unclear as to what is meant by the phrase “within a range of a half or more”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-11, 17, 19-20 and 12-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (2009/0206733)Regarding claim 1, Hwang et al. teach in figure 13 and related text a light emitting display apparatus comprising:
a first metal line 191R and a second metal line 191B spaced apart from each other along a first direction on a substrate, and disposed along a second direction crossing the first direction; and
a subpixel R overlapped with at least one of the first metal line and the second metal line,
wherein the subpixel includes:
a first light emission portion (on the left side) between the first metal line and the second metal line; and
a second light emission portion 370 (on the left side) overlapped with at least one of the first metal line and the second metal line.

Hwang et al. do not explicitly state that line 191R and line 191B comprise metal.
Hwang et al. teach in figure 3 and related text that line 191R and line 191B are pixel electrodes.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form line 191R and line 191B of metal in Hwang et al.’s device in order to reduce the contact resistance of the device by using a well-known and conventional material.  It is noted that it is well-known in the art to form pixel electrodes of metal.
Regarding claim 2, Hwang et al. teach in figure 13 and related text that the first light emission portion of the subpixel includes an uneven pattern portion; and the second light emission portion of the subpixel includes a flat portion.

Regarding claim 3, Hwang et al. teach in figure 13 and related text an overcoat layer 194a (see figure 15 and paragraph [0111]) disposed in the first light emission portion and the second light emission portion, and overlaying the first metal line and the second metal line,
wherein the overcoat layer 194a includes:
an uneven pattern portion in the first light emission portion; and
a non-pattern portion in the second light emission portion.

Regarding claim 4, Hwang et al. teach in figure 3 and related text an overcoat layer 194a disposed in the first light emission portion and the second light emission portion, and overlaying the first metal line and the second metal line,
wherein the subpixel includes:
an anode electrode 191R (see paragraph [105]) on the overcoat layer of the first light emission portion and the second light emission portion;
a self-light emitting device 370 on the anode electrode; and
a cathode electrode 270 on the self-light emitting device.

Hwang et al. do not teach that the overcoat layer overlaying the first metal line and the second metal line.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the overcoat layer to overlay the first metal line and the second metal line in Hwang et al.’s device in order to provide better protection to the device.

Regarding claim 5, Hwang et al. teach in figure 13 and related text the overcoat layer includes:
an uneven pattern portion in the first light emission portion; and
a non-pattern portion in the second light emission portion, and
wherein the anode electrode includes a surface morphology that follows a surface morphology of the uneven pattern portion and the non-pattern portion.

Regarding claim 9, Hwang et al. teach in figure 13 and related text an overcoat layer 194a disposed in the first light emission portion and the second light emission portion, and overlaying the first metal line and the second metal line,
	wherein the first metal line includes a first metal signal line, and a second metal signal line (see figure 1 and paragraph [0075]) between the first metal signal line and the second metal line,
	wherein the second light emission portion is overlapped with at least one of the first metal signal line, the second metal signal line, and the second metal line, and
	wherein the overcoat layer includes:
	an uneven pattern portion in the first light emission portion;
	a flat portion on the first metal signal line and the second metal signal line; and
	a groove portion recessed from the flat portion between the first metal signal line and the second metal signal line.

Regarding claim 10, Hwang et al. teach in figure 13 and related text that the subpixel includes:
	an anode electrode 191R (see paragraph [105]) on the uneven pattern portion, the flat portion, and the groove portion of the overcoat layer;
	a self-light emitting device 370 on the anode electrode; and
	a cathode electrode 270 on the self-light emitting device.

Regarding claim 11, Hwang et al. teach in figure 13 and related text that the flat portion of the overcoat layer includes: 
a first flat portion on the first metal signal line; and
a second flat portion on the second metal signal line and connected to the uneven pattern portion, and
wherein the subpixel includes:
an anode electrode on the uneven pattern portion, the second flat portion, and a portion the groove portion of the overcoat layer;
a self-light emitting device on the anode electrode; and
a cathode electrode on the self-light emitting device.

Regarding claim 17, Hwang et al. teach in figure 13 and related text that the second light emission portion is overlapped with at least one of the first metal line and the second metal line within a range of a half or more based on the first direction.

Regarding claim 19, Hwang et al. teach in figure 13 and related text that the first metal line includes:
	a first metal signal line; and
a second metal signal line between the first metal signal line and the second metal line (see figure 1 and paragraph [0075]), and
wherein the second light emission portion is overlapped with at least one of the first metal signal line, the second metal signal line, and the second metal line.

Regarding claim 20, Hwang et al. teach in figure 13 and related text that the first light emission portion includes an uneven pattern portion, and
wherein the second light emission portion includes:
a flat portion on the first metal signal line and the second metal signal line; and
a groove portion recessed from the flat portion between the first metal signal line and the second metal signal line.




Regarding claim 12, Hwang et al. teach in figure 13 and related text a light emitting display apparatus comprising:
a substrate 110 having a plurality of subpixel areas R, G, B, W disposed along a first direction and a second direction crossing the first direction;
a plurality of metal lines 191R, 191B extended along the second direction and disposed in the plurality of subpixel areas; and
a light emission portion 370 in each of the plurality of subpixel areas,
wherein the light emission portion disposed in some subpixel areas of the plurality of subpixel areas is overlapped with at least one metal line adjacent thereto along the first direction among the plurality of metal lines.

Hwang et al. do not explicitly state that line 191R and line 191B comprise metal.
Hwang et al. teach in figure 13 and related text that line 191R and line 191B are pixel electrodes.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form line 191R and line 191B of metal in Hwang et al.’s device in order to reduce the contact resistance of the device by using a well-known and conventional material.  It is noted that it is well-known in the art to form pixel electrodes of metal.

Regarding claim 13, Hwang et al. teach in figure 13 and related text that the light emission portion disposed in the other subpixel areas except some subpixel areas of the plurality of subpixel areas is not overlapped with two metal lines adjacent thereto along the first direction among the plurality of metal lines.

Regarding claim 14, Hwang et al. teach in figure 13 and related text that a first metal line 191R and a second metal line 191B of the plurality of metal lines are disposed in some subpixel areas to be spaced apart from each other along the first direction; and
the light emission portion disposed in the some subpixel areas is overlapped with at least one of the first metal line and the second metal line.

Regarding claim 15, Hwang et al. teach in figure 13 and related text a first metal line 191R and a second metal line 191B of the plurality of metal lines are disposed in some subpixel areas to be spaced apart from each other along the first direction; and
the light emission portion 370 disposed in the some subpixel areas includes:
a first light emission portion between the first metal line and the second metal line; and
a second light emission portion (another portion of layer 370) overlapped with at least one of the first metal line and the second metal line.

Regarding claim 16, Hwang et al. teach in figure 13 and related text that the light emission portion of a first subpixel area R of the plurality of subpixel areas emits red light, the light emission portion W of a second subpixel area of the plurality of subpixel areas emits white light, the light emission portion B of a third subpixel area of the plurality of subpixel areas emits blue light, and the light emission portion of a fourth subpixel area G of the plurality of subpixel areas emits green light, and
wherein some subpixel areas of the plurality of subpixel areas are the second subpixel area and the fourth subpixel area or the second to fourth subpixel areas.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/17/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800